Citation Nr: 1800899	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1965 to September 1968, from September 1978 to October 1979, and from June 1980 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received after the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2017).

The Board previously considered this appeal in July 2015, and remanded this issue for additional development in order to request VA treatment records and schedule a VA examination.  After the development was completed, the case returned to the Board for further appellate review.


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's PTSD more nearly approximated symptoms of occupational and a social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for service-connected PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Rating for PTSD

The Veteran contends that his service-connected PTSD is more severe than the current rating assigned.  This psychiatric disability is rated at 30 percent, effective December 17, 2013, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, rating is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one General Rating Formula for Mental Disorders.  
38 U.S.C. §§ 501, 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.   

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scale scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

After a full review of the record, and as discussed below, the Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 30 percent rating, but not higher.  The evidence of record reflects that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation) due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances in motivation and mood.

The Veteran received an initial VA examination for PTSD in December 2013.  The Veteran said that he was twice divorced and had two grown children.  He indicated that he lived alone on an acreage in the country, where he had livestock that he reportedly kept mainly as a hobby and a form of self-therapy.  He continued to not be in a relationship with anyone, did his own chores inside and out, drove with some limitations due to vision problems, and had some tendency to irritability.  He was able to manage superficial relating, but indicated his acquaintanceships do not last and do not develop into deeper friendships.  He said that he had no friends to speak of, though he was friendly with the other men who gather at the sale barn, etc.  The Veteran indicated some tendency to neglect housework, but he did shop for groceries and cook his own meals in minimal, bachelor fashion.  He said that he would go to one neighbor's house to shoot pool and have a couple drinks occasionally.  He also reported that he did not go for trips or vacations, but that he did not mind being tied down by the need to tend to his animals.  The Veteran said he took early retirement from the U.S. Post Office in 2003, and reported no current paid employment.  He also said that the income from selling wool, goats, etc., is not significant and that this is more of a hobby, but that it did keep him busy.  The VA examiner noted that the Veteran presented as noticeably anxious and hesitant, but not obviously depressed.  There was no indication of psychotic process, gross cognitive impairment, obsessions or compulsions.  His speech was logical and related.  Other symptoms attributable to PTSD included crying spells linked to events in Vietnam.  He was found to be capable of managing his financial affairs.  His alcohol use was not seen as contributing to impairment, and was regarded as marginal.

The December 2013 VA examiner noted that the Veteran had a current diagnosis for PTSD with depressive symptoms.  There was only one mental disorder diagnosed at this time.  The examiner found that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation) due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances in motivation and mood.

Subsequent VA treatment records show continued for PTSD symptoms.  In January 2014, the Veteran was assigned a GAF score of 55.  At this time, he was treated for a follow up of his depression.  He was again more depressed and related that he was much more inactive and apathetic at this time.  He said that he was even more isolated than his baseline and he rarely interacted with others in a social format, keeping to himself on his acreage.  He attributed his problems with lack of motivation on his part, apathy and a pattern he was more aware of in which he sabotaged any budding friendship by his being overly critical and faultfinding of others.  He saw this as a long-term pattern of his.  The Veteran said that he was estranged from his two biological adult children for years, having grown apart from them following his divorce from their mother years ago.  The Veteran discussed that situation with the psychologist as an area he would like to work on in terms of reestablishing a relationship with his adult children.  They discussed efforts he could make to improve his socialization and behavioral activation strategies to employ in order to help him with his lack of motivation, apathy and social isolation.

In February 2014, the Veteran was seen again for PTSD treatment.  He was assessed to be alert and well oriented.  According to the psychologist, he appeared to be doing better.  His mood was improved and his affect appeared normal.  The Veteran reported problems with apathy, anhedonia, social isolation and withdrawal.  He had limited coping skills.  There was no suicidal or homicidal ideation at this time.  The Veteran showed reality based thinking and reasoning.  The psychologist continued the PTSD diagnosis and assigned a GAF score of 60.  In March 2014, the Veteran began attending group counseling for PTSD.  By April 2014, the Veteran was involved in a verbal altercation with another group member and decided to end group counseling, choosing to focus on individual treatment instead.  In May 2014, the Veteran was seen for follow up of his depression.  Most of the session was spent in reviewing his reaction to the coflict with a peer in the PTSD support group.  He discussed his intolerance of individuals whom he felt presented themselves with a lot of bravado.  He also discussed prior events from service and how to deal more effectively with underlying issues of grief, loss and survivor's guilt.  He was assigned a GAF score of 60.

By June and July of 2014, the Veteran presented with a stable mood, normal affect, but some increased stress/anxiety with upcoming psychosocial events.  He remained active with his outdoor activities and chores.  He had limited coping skills.  There was no suicidal or homicidal ideation.  He showed reality based thinking and reasoning.  The psychologist continued a DSM-IV diagnosis for mild PTSD with moderate, recurrent major depressive disorder.  He was assigned GAF scores of 60.

The Veteran testified before the undersigned in April 2015.  He said that he was seeking a higher rating than 30 percent because there was better treatment available above 50 percent.  He explained that after service, he worked as a state trooper for three years before he experienced an incident that brought back traumatic memories from Vietnam.  He resigned from this position shortly thereafter.  Next, he said that he went to college to earn a business degree.  He said that he only completed 30 credits worth of classes.  The Veteran explained that he next joined the military again and served in the Army for two years as a recruiter.  After that period, he rejoined the Marine Corps as a police officer for another two years.  Thereafter, he worked for the U.S. Post Office from 1982 until 2003 when he retired.  He said that he was divorced twice and had two children from his second marriage.  He also has two grandchildren, but had only seen them four times.  The Veteran said that his third wife passed away in September 2012.  He explained that he is "a loner" and did not like to "deal much with outside personnel."  He preferred to tend to his farm animals and did not like to go anywhere unless he needed farm supplies or medical treatment.  He said that he did not enjoy crowds and had problems with groups, including the incident with group therapy at the VA mental health sessions.  He further endorsed outbursts of anger and being confrontational with people.  He described trouble sleeping and alarming thoughts and visions during his sleep.  He said that he recently had one instance where he experienced an auditory hallucination.

In July 2015, the Veteran was treated for reportedly having short-term memory problems over the last three years.  He expressed forgetfulness and one instance of his neighbor telling him that he was not making sense during their conversation the previous day.  However, the mental status examination did not reveal any abnormalities.  The psychologist continued the diagnosis for PTSD and assigned a GAF score of 60.

On VA examination in October 2015, the examiner continued the diagnosis for PTSD with depressive symptoms.  There were no other mental disorders diagnosed at this time.  The VA examiner continued to find that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation) due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances in motivation and mood.  He presented as neatly groomed and appropriately dressed.  His psychomotor activity/mannerisms/behaviors were unremarkable.  The Veteran was alert and fully oriented.  His speech was spontaneous, coherent, and goal directed.  His attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  His affect was appropriate.  The Veteran's mood was described as "reluctant."  His anxiety was manifested by becoming easily annoyed or irritable.  

The VA examiner found that the Veteran's depression was manifested by symptoms of depressed mood, diminished interest or pleasure, no weight loss or gain, insomnia, no psychomotor agitation or retardation, feelings of worthlessness or guilt, and diminished concentration or indecisiveness.  He credibly denied any thought of harm to himself or others.  He did not present any manic symptoms.  The Veteran's thought process and content did not show any signs of a thought disorder and there were no reported hallucinations or delusions.  His thought content was unremarkable.  His judgment and insight were both adequate.  His intelligence was average.  There were no other symptoms attributable to PTSD.  He was found to be competent to manage his financial affairs.  The VA examiner found that the Veteran was cooperative with the interview and responded to all questions.  There were no indications of malingering or symptom exaggeration.  The examiner found that the Veteran continued to have symptoms of PTSD with little change from his last VA examination two years ago.  The examiner noted that psychological testing was done in August 2015 because of concern about cognitive decline.  The results showed that the Veteran had intact intellectual skills consistent with reported history and past achievements.  The Veteran was diagnosed with major depressive disorder and assigned a GAF score of 55 at that time.  The VA examiner commented that the mild weakness that was present could be considered due to his depressive symptoms and social isolation.  Lastly, the examiner found that the Veteran had not worked for the past twelve years by choice rather than due to any mental health reason.

The Veteran submitted correspondence later in October 2015.  He self-reported symptoms of depression, more often than not, as well as loss of motivation and interest, isolation, unprovoked irritability sometimes leading to violence, moments of panic, and short-term memory loss.  He also said he would wear his boxer shorts (underwear) outside to work and not care whether he was clothed properly when visiting with neighbors.  He continued to express inability to gain friends due to his outspoken personality.

VA treatment records from November and December of 2016 show that the Veteran's mood was depressed, but his affect was congruent and he had good eye contact.  He denied any history of suicidal thoughts and stated that this is based on his religious views.  He reported no family history of suicide and does not own guns.  It was recommended that he move to another state as he was living on a farm and isolating himself.  He recently joined a senior living development to meet people and start socializing.  He still lived alone, and spent his day doing very little and wanted to get back into things.  The Veteran said that his wife of 27 years died in 2013 of congestive heart failure.  Prior to that, she suffered a major stroke in 2005 and he was the primary caregiver.  He said that his aunt and uncle lived in the area that they are a good support for him.  He said that sleep was an issue for many years, and neglected to use his CPAP machine.  The Veteran reported a history of auditory hallucinations, with the last episode being this past fall.  However, he did not endorse any visual hallucinations.

VA treatment records from January 2017 show that the Veteran's PTSD diagnosis was continued under the DSM-5.  He presented with an anxious and depressed mood at this time.  His affect was constricted and came across as tearful to the psychologist when talking about his traumas.  Speech rate, tone, and volume were within normal limits.  Speech content was logical and coherent, but at times tangential.  Dress was casual.  The Veteran reported that suicide was not a problem.  He did later admit to some passive suicidal ideation "here and there," but no reports of homicidal ideation.

VA treatment records since June 2017 indicate that the Veteran had no current mental health concerns.  He did not have any suicidal ideation, his affect was appropriate.  He was well groomed and able to communicate well.  The Veteran was also participating in a six-month group mental health-counseling program at this time.  He had moved states recently and was reportedly doing better since then.

Based on the foregoing, the Board finds the evidence supports an increase to a 50 percent evaluation.  Specifically, throughout the period on appeal the Veteran isolated himself, had difficulty sleeping, some memory loss and irritability, occasionally with the irritability increasing to physical altercations.  He was anxious and had decreased concentration and auditory hallucinations. The Board notes that the Veteran's GAF scores also support an increased rating.  His GAF scores have ranged from 55 to 60 reflecting moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g. few friends, conflicts with peers or coworkers).  Thus, resolving all doubt in the Veteran's favor, the Board finds an increased 50 percent evaluation is warranted.

The Veteran's symptoms do not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a higher 70 percent evaluation.  Although the Veteran reported symptoms including impaired sleep, irritability, distressing recollections, hypervigilance, avoidance, those symptoms were not of such frequency and severity to result in occupational and a social impairment with deficiencies in most areas to warrant a 70 percent rating under Diagnostic Code 9411. See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. Â§ 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating). The criteria for a 70 percent rating includes symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. Throughout the appeal period he was never noted to present with obsessional rituals; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression that affected the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene. Rather, the treating physicians and examiners consistently reported his speech was logical and goal related.  Likewise he was always oriented in all spheres and described as appropriately dressed.  In this case, for the relevant time period, the Veteran was noted only once to have passive suicidal ideation and even at that time indicated he would not act on it due to his religious views.  

Furthermore, the symptoms the Veteran had during this period (difficulty sleeping, irritability and anger, distressing recollections, hypervigilance, avoidance, and depression, hallucinations) have not been so frequent and disabling to result in deficiencies in most areas. Specifically, although the Veteran indicated that he had trouble maintaining effective social and occupational relationships and the evidence reflects he had two divorces and was estranged from his two children, the evidence also reflects that he maintained relationships with his aunt and uncle and at various points over the years was able to maintain some form of acquaintance with others such as those who gathered at sale barn or neighbors.  On mental status examination, insight and judgement have been described as good or intact and thought content was always within normal limits.  Additionally, the Veteran's GAF scores do not support a higher rating.  As noted above, throughout this period the GAF scores have ranged from 55 to 60 reflecting moderate symptoms.  The Veteran has never been assessed as having a GAF of 41 to 50 reflecting serious symptoms or scores from 31 to 40 reflecting some impairment in reality testing or communication or major impairment in several areas such as work, school, family relations, judgment, thinking or mood.  Accordingly, the Board finds an evaluation in excess of 50 percent is not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records from private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During the examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in July 2015.  The Board instructed the AOJ to request additional treatment records, schedule a VA examination, and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 







ORDER

An initial rating of 50 percent, but no higher, for PTSD is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


